Order, so far as appealed from, reversed on the law and the facts, with ten dollars costs and disbursements, and the respondents’ motion denied, with ten dollars costs, the examination to proceed on five days’ notice. In our opinion, the items of the plaintiff’s notices of examination disallowed and struck out by the court below were all concerning matters alleged in the complaint and put in issue by denials by the respondents’ answer and are matters which the plaintiff must prove in order to establish the fraud alleged in the complaint. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.